This is a Non-Final office for serial number 16/843369.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Matsumura et al. (Matsumura) 5,310,156. Matsumura discloses a seismic isolation system comprising: at least one adjustable foot (12) attached to a container or support frame of the container, wherein the at least one adjustable foot has a height at least sufficient to support the container or support frame of the container such that the container or support frame of the container do not touch a surface on which the container or support frame of the container rests; and a sliding pad (26) affixed to a portion of the at least one adjustable foot facing the surface, wherein the sliding pad is configured to provide a coefficient of static and kinetic friction between the sliding pad and the surface that prevents relative movement of the sliding pad and the surface in normal operation and allows the sliding pad to move relative to the surface during a seismic event; the seismic isolation system of claim 1, wherein the at least one adjustable foot is removable (via threads 16) from the container or support frame of the container; the seismic isolation system of claim 1, wherein the sliding pad comprises at least one of high density polyethylene (HDPE), ultra-high molecular weight polyethylene (UHVJW), polyester triglycidyl isocyanurate (TGIC polyester), a polyester powder coating, or a silicone-epoxy (see column 4, lines45); the seismic isolation system of claim 1, wherein the at least one adjustable foot comprises a threaded portion (16) configured to attach to a complementary threaded portion of the container (1b of container) or support frame of the container; the seismic isolation system of claim 4, wherein the at least one adjustable foot is height adjustable by turning the at least one adjustable foot relative to the complementary threaded portion of the container or support frame of the container; an adjustable foot comprising: a bolt configured to attach to a container or support frame of the container, wherein the adjustable foot has a height configured to support the container or support frame of the container such that the container or support frame of the container do not touch a surface on which the container or support frame of the container rests; a base (20/46) attached to the bolt; and a sliding pad (30) affixed to the base, the sliding pad configured to face the surface, - 14 -Non-Provisional Patent Application Atty Docket No.: 144751.03US3wherein the sliding pad is configured to provide a coefficient of static and kinetic friction between the sliding pad and the surface that prevents relative movement of the sliding pad and the surface in normal operation and allows the sliding pad to move relative to the surface during a seismic event.  
Claim(s) 1, 2, 4, 5, 7, 8, and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Takeshita 20130180187. Takeshita discloses a seismic isolation system comprising: at least one adjustable foot (20) attached to a container or support frame (21,22, Fig.5-see adjustable foot comprising bolt adjuster 21 and adjuster receptacles 22; para [0073]) of the container, wherein the at least one adjustable foot has a height at least sufficient to support the container or support frame of the container such that the container or support frame of the container do not touch a surface on which the container or support frame of the container rests; and a sliding pad (2, 3, Fig.5-see sliding pad 2/3 comprising sole plate 2 and rubber pad/sheet3, and see how the sole plate 2 and rubber pad/sheet 3 function as a sliding pad for limiting moveme3nt during normal conditions and allowing movement in extreme seismic events that exceed the predetermined value set for the rubber pad 3, and see how the sliding pad 2/3 faces the bottom ground/surface; para [0047]) affixed to a portion of the at least one adjustable foot facing the surface, wherein the sliding pad is configured to provide a coefficient of static and kinetic friction between the sliding pad and the surface that prevents relative movement of the sliding pad and the surface in normal operation and allows the sliding pad to move relative to the surface during a seismic event; the seismic isolation system of claim 1, wherein the at least one adjustable foot is removable from the container or support frame of the container; the seismic isolation system of claim 1, wherein the at least one adjustable foot comprises a threaded portion configured to attach to a complementary threaded portion of the container or support frame of the container; the seismic isolation system of claim 4, wherein the at least one adjustable foot is height adjustable by turning the at least one adjustable foot relative to the complementary threaded portion of the container or support frame of the container; the seismic isolation system of claim 1, wherein the container or support frame of the container further comprises a wheel (23, Figure 4; para (0054)), and wherein the height of the at least one adjustable foot is further sufficient to support the container or support frame of the container such that the wheel does not touch the surface; an adjustable foot comprising: a bolt configured to attach to a container or support frame of the container, wherein the adjustable foot has a height configured to support the container or support frame of the container such that the container or support frame of the container do not touch a surface on which the container or support frame of the container rests; a base attached to the bolt; and a sliding pad affixed to the base, the sliding pad configured to face the surface, - 14 -Non-Provisional Patent Application Atty Docket No.: 144751.03US3 wherein the sliding pad is configured to provide a coefficient of static and kinetic friction between the sliding pad and the surface that prevents relative movement of the sliding pad and the surface in normal operation and allows the sliding pad to move relative to the surface during a seismic event; the seismic isolation system of claim 1, further comprising at least one anchor plate (17 comprising anchor 17 and see how the anchor plate 17 is affixed to the surface/ground via the sliding pad 2/3; para 90073) affixed to the surface, the anchor plate comprising an anchor.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (Matsumura) 5,310,156.  The examiner takes official notice that is conventional to have a surface comprising one of tile or concrete finished with a silicon-eposy coating since it is a well known that a floor can consist of tile or concrete finished with a silicon-eposy as a means of support for an electronic device which will not fall under the weight of the device. . It would have been obvious to one having ordinary skill in the art to have modified Matsuma to have a floor consisting of tile or concrete finished with a silicon-eposy.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (Matsumura) 5,310,156. The examiner takes official notice that is conventional to the container or support frame of the container further comprises a wheel, and wherein the height of the at least one adjustable foot is further sufficient to support the container or support frame of the container such that the wheel does not touch the surface since it is well known to have wheels for transporting the device to different locations. It would have been obvious to one having ordinary skill in the art to have modified Matsuma to have a container to have a wheel.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita 2013/0180187.  The examiner takes official notice that is conventional to have a surface comprising one of tile or concrete finished with a silicon-eposy coating since it is a well known that a floor can consist of tile or concrete finished with a silicon-eposy as a means of support for an electronic device which will not fall under the weight of the device. . It would have been obvious to one having ordinary skill in the art to have modified Takeshita to have a floor consisting of tile or concrete finished with a silicon-eposy.




Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional seismic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631